Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (U.S. PGPUB 20200312028) in view of Fathi et al. (U.S. PGPUB 20190236839).
With respect to claim 1, Charvat et al. disclose a method for generating a data package from point cloud data, comprising the steps of:
receiving an indication of a region of interest from a user (paragraph 67, a user can see what appears to be a defect, or other area of interest, on the virtual 3D model, select that area, and have retrieved from a data file one or more actual 2D images corresponding to the location selected);
retrieving from a database point cloud data associated with the region of interest (paragraph 67, Once the 2D images are used to make a point cloud and an “unreal” 3D rendering of the inspected structure, each 2D image can be retrieved based on a user selecting a location of the 3D rendering); 
generating a three-dimensional (3D) point cloud model based on the point cloud data (paragraph 68, the image analysis software includes in step 222 analyzing a plurality of images with pattern recognition and image analysis algorithms to generate a textured mesh and/or 3D point cloud virtual model 430 of the inspected structure from the still images, as shown in FIG. 11); and
generating and transmitting a data package including at least one of the measurement information, the 3D point cloud model (paragraph 69, The virtual model 430 screen is displayed at step 224 of FIG. 7 and is viewable in three dimensions, zoomable, and otherwise open to inspection on a display screen by an inspector who can enlarge, rotate, and otherwise view and pinpoint locations of interest, the 3D point cloud model is generated and transmitted onto a display, as shown in Fig. 11), or the 3D wireframe model. However, Charvat et al. do not expressly disclose generating a 3D wireframe model on top of the 3D point cloud model based on user input; and extracting measurement information from the 3D wireframe model.
Fathi et al., who also deal with 3D models, disclose a method for generating a 3D wireframe model on top of the 3D point cloud model based on user input (paragraph 160, With the wireframe projected over the image or point cloud at 112, endpoints and edges can be compared to features of the underlying 2D image or 3D representation to ensure confidence in the final verified wireframe); and
extracting measurement information from the 3D wireframe model (paragraph 50, The verified wireframes can be used to provide useful information. In this regard, the outputs of the verification processes herein, that is, the measurements, dimensions, geometry, etc.).
Charvat et al. and Fathi et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of generating a 3D wireframe model on top of the 3D point cloud model based on user input; and extracting measurement information from the 3D wireframe model, as taught by Fathi et al., to the Charvat et al. system, because this would facilitate applications in a number of useful areas, including, but not limited to: inventorying, asset management, construction, merchandising, insurance underwriting and claims adjustment, civil engineering, architecture and design, building information modeling (BIM), home remodeling, roofing, flooring, real estate listing, gaming, mixed reality, virtual reality, augmented reality, among other things (paragraph 50 of Fathi et al.).
With respect to claim 2, Charvat et al. as modified by Fathi et al. disclose the method of claim 1, wherein the point cloud data comprises light detection and ranging (LIDAR) point cloud data (Charvat et al.: paragraph 45, point clouds generated from ground-based or mobile or airborne or time-of-flight or phase-based LIDAR or other appropriate laser scanner can be used herein).
With respect to claim 11, Charvat et al. as modified by Fathi et al. disclose a system (Charvat et al.: paragraph 86, FIG. 18 depicts a block diagram of the structure inspection system) for generating a data package from point cloud data, comprising: a database storing point cloud data (Charvat et al.: paragraph 86, The structure asset management system 26 captures all of the images and data generated from the imaging device(s) 21); and a processor in communication with the database (Charvat et al.: paragraph 86, The system 26 can analyze the images and the data and make all information regarding the structure being inspected available to any authorized system user a mobile or desktop application running on a device 27 connecting to the system 26, it is deemed inherent such a user device comprises a processor for running the application), the processor programmed to perform the steps of claim 1; see rationale for rejection of claim 1.
	With respect to claim 12, Charvat et al. as modified by Fathi et al. disclose the system of claim 11 for executing the method of claim 2; see rationale for rejection of claim 2.

Claims 3, 10, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (U.S. PGPUB 20200312028) in view of Fathi et al. (U.S. PGPUB 20190236839) and further in view of Zhang et al. (WO 2020139373).
	With respect to claim 3, Charvat et al. as modified by Fathi et al. disclose the method of claim 1. However, Charvat et al. as modified by Fathi et al. do not expressly disclose the step of generating the 3D wireframe model comprises displaying the 3D point cloud model and at least one measurement tool over the 3D point cloud model in a graphical user interface.
	Zhang et al., who also deal with 3D models, disclose a method wherein the step of generating the 3D wireframe model comprises displaying the 3D point cloud model and at least one measurement tool over the 3D point cloud model in a graphical user interface (paragraph 82, FIG. 8 is an illustrative user interface 800 that includes a 3D point cloud rendering 820 and a zoomed-in view of a 2D map projection 810, including display of distance measurements between user-selected points).
	Charvat et al., Fathi et al., and Zhang et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the step of generating the 3D wireframe model comprises displaying the 3D point cloud model and at least one measurement tool over the 3D point cloud model in a graphical user interface, as taught by Zhang et al., to the Charvat et al. as modified by Fathi et al. system, because the user interfaces and associated functionality described herein may be used to improve the accuracy and efficiency of existing mapping methods (paragraph 58 of Zhang et al.).
With respect to claim 10, Charvat et al. as modified by Fathi et al. and Zhang et al. disclose the method of claim 1, wherein the measurement information comprises one or measurements of one or more features of a structure (Zhang et al.: paragraph 31, the map data 154 can include elements like the layout of streets and intersections, bridges (e.g., including information on the height and/or width of bridges over streets), off-ramps, buildings, parking structure entrances and exits (e.g., including information on the height and/or width of the vehicle entrances and/or exits), paragraph 82, FIG. 8 is an illustrative user interface 800 that includes a 3D point cloud rendering 820 and a zoomed-in view of a 2D map projection 810, including display of distance measurements between user-selected points. The user may be able to select (e.g., by clicking a mouse using a cursor or touching a touchscreen) any two points within either 2D view 810 or 3D view 820 in order to see a distance measurement between the points). It would have been obvious to apply the method wherein the measurement information comprises one or measurements of one or more features of a structure because the user interface further provides measurement functionality enabling a user to select any two points within the 2D map representation or the 3D point cloud rendering, and selection of two points using the measurement functionality results in the computing system causing display of a line between the two points and an automatically calculated distance measurement between the two points (paragraph 98 of Zhang et al.).
With respect to claim 13, Charvat et al. as modified by Fathi et al. and Zhang et al. disclose the system of claim 11 for executing the method of claim 3; see rationale for rejection of claim 3.
With respect to claim 20, Charvat et al. as modified by Fathi et al. and Zhang et al. disclose the system of claim 13 for executing the method of claim 10; see rationale for rejection of claim 10.

Claims 4-7, 9, 14-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (U.S. PGPUB 20200312028) in view of Fathi et al. (U.S. PGPUB 20190236839), Zhang et al. (WO 2020139373), and further in view of Mishra et al. (U.S. PGPUB 20200193691).
	With respect to claim 4, Charvat et al. as modified by Fathi et al. and Zhang et al. disclose the method of claim 3. However, Charvat et al. as modified by Fathi et al. and Zhang et al. do not expressly disclose the at least one measurement tool comprises a roof tool and further comprising receiving operator input using the roof tool.
	Mishra et al., who also deal with 3D models, disclose a method wherein the at least one measurement tool comprises a roof tool and further comprising receiving operator input using the roof tool (paragraph 54, the metadata associated with a digital image includes one or more lines corresponding to features of the structure depicted in the digital image. For example, the lines may correspond to outlines of doors or windows, rooflines, walls, posts, and/or pillars of the portion of the structure that is shown in the digital image, paragraph 55, the outlines are drawn by a user, for example, user input via a graphical user interface. The user may mark-up a digital image with lines indicating the outline of the structure depicted in the digital image, paragraph 62, a user capturing images using image capture device 106 may identify one or more landmarks in a captured image. The user may also label each landmark with information describing the landmark).
	Charvat et al., Fathi et al., Zhang et al., and Mishra et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one measurement tool comprises a roof tool and further comprising receiving operator input using the roof tool, as taught by Mishra et al., to the Charvat et al. as modified by Fathi et al. and Zhang et al. system, because the techniques described herein provide a method for generating a 3D representation of a structure even when high quality images and/or images depicting every side of the structure are not available (paragraph 16 of Mishra et al.).
	With respect to claim 5, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the method of claim 3, wherein the at least one measurement tool comprises a wall tool and further comprising receiving operator input using the wall tool (Mishra et al.: paragraph 54, the metadata associated with a digital image includes one or more lines corresponding to features of the structure depicted in the digital image. For example, the lines may correspond to outlines of doors or windows, rooflines, walls, posts, and/or pillars of the portion of the structure that is shown in the digital image, paragraph 55, the outlines are drawn by a user, for example, user input via a graphical user interface. The user may mark-up a digital image with lines indicating the outline of the structure depicted in the digital image, paragraph 62, a user capturing images using image capture device 106 may identify one or more landmarks in a captured image. The user may also label each landmark with information describing the landmark).
	With respect to claim 6, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the method of claim 3, wherein the at least one measurement tool comprises a wall element tool and further comprising receiving operator input using the wall element tool (Mishra et al.: paragraph 54, the metadata associated with a digital image includes one or more lines corresponding to features of the structure depicted in the digital image. For example, the lines may correspond to outlines of doors or windows, rooflines, walls, posts, and/or pillars of the portion of the structure that is shown in the digital image, paragraph 55, the outlines are drawn by a user, for example, user input via a graphical user interface. The user may mark-up a digital image with lines indicating the outline of the structure depicted in the digital image, paragraph 62, a user capturing images using image capture device 106 may identify one or more landmarks in a captured image. The user may also label each landmark with information describing the landmark).
	With respect to claim 7, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the method of claim 3, wherein the at least one measurement tool comprises a roof element tool and further comprising receiving operator input using the roof element tool (Mishra et al.: paragraph 58, Example landmarks include: lines that form a gable, lines around windows and doors, lines marking the side of a building, the apex and lower apex of the roof, fascia lines, eve lines, etc.).
	With respect to claim 9, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the method of claim 3, wherein the 3D wireframe model is generated based on operator input provided using the at least one measurement tool (Mishra et al.: paragraph 76, As discussed above, outlines of the particular structure may be automatically generated and/or provided via user input. The reference representation may comprise, for example a wireframe representation generated by combining the one or more outlines, or one or more images depicting the outlines). It would have been obvious to apply the method wherein the 3D wireframe model is generated based on operator input provided using the at least one measurement tool because the generated 3D representation may be compared against one or more outlines and/or a wireframe representation generated from one or more outlines to determine how much the 3D representation deviates from the outlines (paragraph 79 of Mishra et al.).
	With respect to claim 14, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the system of claim 13 for executing the method of claim 4; see rationale for rejection of claim 4.
	With respect to claim 15, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the system of claim 13 for executing the method of claim 5; see rationale for rejection of claim 5.
	With respect to claim 16, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the system of claim 13 for executing the method of claim 6; see rationale for rejection of claim 6.
	With respect to claim 17, Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the system of claim 13 for executing the method of claim 7; see rationale for rejection of claim 7.
With respect to claim 19. Charvat et al. as modified by Fathi et al., Zhang et al., and Mishra et al. disclose the system of claim 13 for executing the method of claim 9; see rationale for rejection of claim 9.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charvat et al. (U.S. PGPUB 20200312028) in view of Fathi et al. (U.S. PGPUB 20190236839), Zhang et al. (WO 2020139373), and further in view of Godzaridis et al. (U.S. PGPUB 20190080520).
	With respect to claim 8, Charvat et al. as modified by Fathi et al. and Zhang et al. disclose the method of claim 3. However, Charvat et al. as modified by Fathi et al. and Zhang et al. do not expressly disclose the at least one measurement tool comprises a ground element tool and further comprising receiving operator input using the ground element tool.
	Godzaridis et al., who also deal with 3D models, disclose a method wherein the at least one measurement tool comprises a ground element tool and further comprising receiving operator input using the ground element tool (paragraph 30, The view 200 may show representations of terrain (i.e. features substantially at ground level, including various ground types such as fields, roads, parking lots, etc.) and areas that show representations of non-terrain features (i.e. features that are not substantially at ground level, including man-made 3-D structures (such as buildings) and natural 3-D structures (such as trees), paragraph 31, the user input may specify portions of the boundary (e.g., segments of the polygon) that extend over representations of terrain (i.e. terrain data), and portions of the boundary (e.g., segments of the polygon) that extend over non-terrain features (i.e. non-terrain data), as discussed in more detail below. FIG. 4 is a view 400 of an example 3-D reality model that may be displayed in the GUI of the design application 190, showing a partially drawn polygon, which when completed will define a design region 410. Portions of the polygon designated by the user as extending over terrain data are shown in a first manner (e.g., color, line type, etc.) and portions that extend over non-terrain data are shown in a second, different manner (e.g., in a different color, line type, etc.)).
	Charvat et al., Fathi et al., Zhang et al., and Godzaridis et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the at least one measurement tool comprises a ground element tool and further comprising receiving operator input using the ground element tool, as taught by Godzaridis et al., to the Charvat et al. as modified by Fathi et al. and Zhang et al. system, because the design region reduced to the 2.5 D terrain mesh may be rendered continuous with the rest of the 3-D reality model, which provides larger context for the planned infrastructure. In such manner, an efficient workflow may be enabled for infrastructure design using three dimensional 3-D reality data (paragraph 6 of Godzaridis et al.).
	With respect to claim 18, Charvat et al. as modified by Fathi et al., Zhang et al., and Godzaridis et al. he system of claim 13 for executing the method of claim 8; see rationale for rejection of claim 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20190188337 to Keane for a method of extracting features from a roof, walls, or floor plans
U.S. PGPUB 20170206648 to Marra et al. for a method of generating a 3D model from point clouds
U.S. PGPUB 20100110074 to Pershing for a method of estimating a roof from a building.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
4/8/22